    Case 1:20-cr-00007-H-BU Document 28 Filed 06/25/20              Page 1 of 1 PageID 49



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

I.INITED STATES OF AMERICA,
      Plaintitr,

                                                            NO. 1:20-CR-007-01-H

LUIS ALEJANDRO RAMOS.TOSCANO
(   1),
      Defendant.


                   ORDER ACCEPTING REPORT AND RECOMMENDATION
                      OF THE UIYITED STATES MAGISTRATE JIJDGE
                            CONCERNING PLEA OF GUILTY

          After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636OX1), the undersigned     District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

          Sentence will be imposed in accordance with the Court's scheduling order.

          SO ORDERED.

           out dlun    4ozo.

                                             JAM         SLEY HENDRIX
                                                     D STATES DISTRICT ruDGE
